CRICHTON, J.,
would grant and assigns reasons:.
hi would' grant the State’s writ application. The defendant is charged with committing the crime of cyberstalking. The State filed a Notice, of Res Gestae, seeking to introduce two consent judgments that (i) enjoin defendant from harassing, stalking, following, or threatening the victim, and (ii) terminate the- defendant’s parental authority over his child with the victim. But res gestae evidence- does not typically require notice and, in any event, I question the .accuracy of using that legal: term. Instead, I would treat .the State’s Notice-of Res Gestae as a motion in limine regarding admissibility; and, in my view, the consent judgments are clearly admissible *847in this bench trial as either a party admission or a judicial declaration.